                         1   KAEMPFER CROWELL
                             Robert McCoy, No. 9121
                         2   Joni A. Jamison, No. 11614
                             1980 Festival Plaza Drive
                         3   Suite 650
                             Las Vegas, Nevada 89135
                         4   Telephone: (702) 792-7000
                             Facsimile: (702) 796-7181
                         5   Email: rmccoy@kcnvlaw.com
                             Email: jjamison@kcnvlaw.com
                         6
                             TUCKER ELLIS LLP
                         7   Cicely I. Lubben (pro hac vice)
                             100 South 4th Street
                         8   Suite 600
                             St. Louis, MO 63102
                         9   Telephone: (314) 256-2550
                             Facsimile: (314) 256-2549
                      10     Email: cicely.lubben@tuckerellis.com

                      11     Attorneys for Defendants Chattem Chemicals, Inc.
                             and Sun Pharmaceuticals Industries, Inc.
                      12

                      13                                      UNITED STATES DISTRICT COURT
                                                                   DISTRICT OF NEVADA
                      14

                      15     H&H PHARMACEUTICALS, LLC, a Nevada
                             limited liability company,                            Case No. 2:16-cv-02148-GMN-VCF
                      16
                                                        Plaintiff,
                      17                                                           STIPULATION AND ORDER TO
                                     vs.                                           CONTINUE STAY AND VACATE
                                                                                   STATUS CHECK
                      18
                             CHATTEM CHEMICALS, INC., a foreign
                      19     corporation; SUN PHARMACEUTICALS
                             INDUSTRIES, INC., a foreign corporation;
                      20     DOES I through X; and ROE
                             CORPORATIONS I through X, inclusive,
                      21
                                                      Defendants.
                      22                       The parties stipulate as follows:

                      23                       1.       Proceedings in this matter are currently stayed pending the Court’s

                      24     decision on defendants’ motion to dismiss [ECF No. 15].
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
Las Vegas, Nevada 89135      2222640_1.docx   18386.1                                                               Page 1 of 2
                         1                     2.       A status check for this matter is currently scheduled for October 9, 2018 at

                         2   10:00 a.m.

                         3                     3.       At the last status check on May 7, 2018, Magistrate Judge Cam Ferenbach

                         4   informed the parties that they could stipulate to vacate the October 9, 2018 status check if there

                         5   have been no new developments in the case and if all parties wish for the stay to remain in place.

                         6                     4.       The Court has not yet issued a ruling on defendants’ motion to dismiss,

                         7   and there have not been any other new or significant developments in the case since that time.

                         8                     5.       All parties stipulate that the stay should remain in place until the Court

                         9   rules on the pending motion to dismiss.

                      10                       6.       All parties also stipulate to vacate the status check scheduled for October

                      11     9, 2018.

                      12     MAIER GUTIERREZ & ASSOCIATES                          KAEMPFER CROWELL

                      13     By /s/ Danielle Barraza                               By /s/ Joni A. Jamison
                               Joseph A. Gutierrez, No. 9046                         Robert McCoy, No. 9121
                      14       Danielle Barraza, No. 13822                           Joni A. Jamison, No. 11614
                               8816 Spanish Ridge Avenue                             1980 Festival Plaza Drive
                      15       Las Vegas, Nevada 89148                               Suite 650
                                                                                     Las Vegas, Nevada 89135
                      16     Attorneys for Plaintiff H&H Pharmaceuticals,
                             LLC                                          TUCKER ELLIS LLP
                      17                                                  Cicely I. Lubben (pro hac vice)
                                                                          100 South 4th Street, Suite 600
                      18                                                  St. Louis, Missouri 63102

                      19                                                           Attorneys for Defendants Chattem Chemicals,
                                                                                   Inc. and Sun Pharmaceuticals Industries, Inc.
                      20
                                                                              ORDER
                      21
                                               IT IS SO ORDERED.
                      22
                               IT IS HEREBY ORDERED that a status
                      23       hearing scheduled for 10:00 AM, April                _____________________________________
                               1, 2019, in Courtroom 3D.                            UNITED STATES MAGISTRATE JUDGE
                      24                                                                       October 9, 2018
                                                                                    DATED: _____________________________
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
Las Vegas, Nevada 89135      2222640_1.docx   18386.1                                                                     Page 2 of 2
